DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 08/04/2022. Claims 1-20 remain pending. Claims 1, 10-12, and 16 are amended. No claims are canceled or newly added.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claims 1 and 16, the prior art of record (Rouillard et al. (US 2019/0105554 A1; hereinafter Rouillard) in view of Freudiger et al. (US 2017/0126409 A1; hereinafter Freudiger)) does not disclose:
“encrypting, using an encryption key, the plaintext message based on a feedback algorithm to generate an encrypted message including ciphertext and a set of encrypted bits for error detection, cryptographic integrity, and cryptographic authentication, including encrypting the error detection bits using the encryption key and based on the feedback algorithm to generate the set of encrypted bits for error detection, cryptographic integrity, and cryptographic authentication” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim 10, the prior art of record (Rouillard et al. (US 2019/0105554 A1; hereinafter Rouillard) in view of Freudiger et al. (US 2017/0126409 A1; hereinafter Freudiger)) does not disclose:
“determining that the decrypted message is error-free based on comparing the expected set of extra bits to at least one of: an actual set of extra bits in the encrypted message or a second portion of the set of decrypted bits for error detection, cryptographic integrity, and cryptographic authentication that is different from the first portion of the set of decrypted bits for error detection, cryptographic integrity, and cryptographic authentication” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Rouillard teaches “an activation device for use in the playing card dealing shoe” (Abstract and [0002]). Similarly, Freudiger teaches “symmetric encryption schemes” ([0030], [0041] and [0066]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497